Citation Nr: 0505581	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether an apportionment of the veteran's benefits to J.M. on 
behalf of the veteran's two children was proper.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1985 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2001 by the 
Department of Veterans Affairs (VA) Portland Oregon, regional 
office (RO).  In the decision, the RO granted an 
apportionment of $250 per month to J.M. on behalf of the 
veteran's minor children.  A hearing was held at the RO 
before the undersigned Veterans Law Judge in March 2004.

The Board remanded the case in September 2004 for the purpose 
of having the RO take additional actions with respect to 
procedures required in a contested claim.  The requested 
actions have since been completed, and the case is now before 
the Board for further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The veteran and S.W. were married in March 1982.

3.  Children were born to the marriage in August 1982 and May 
1984.

4.  The veteran and S.W. were divorced in October 1984.

5.  S.W. was initially awarded custody of the children.

6.  J.M. is the mother of S.W. and the grandmother of the 
veteran's two children.

7.  A court order dated in April 1996 reflects that J.M. was 
granted temporary custody of the two children.

8.  In December 1998, J.M. wrote to the VA and requested an 
apportionment of the veteran's benefits on behalf of the two 
children which were now in her custody.  

9.  In April 1999, the two children returned to the custody 
of their mother S.W.  

10.  The veteran reasonably discharges his responsibility for 
the support of the children via garnishment of his Social 
Security disability payments.

7.  J.M. has not demonstrated that hardship exists.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
benefits to J.M. on behalf of the veteran's children are not 
met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 
3.451 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA). Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA. See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistant provisions 
of the new legislation.  Significantly, no additional 
pertinent evidence has been identified by the veteran or J.M. 
as relevant to the issue on appeal.  The file also contains 
documentation as to the amounts of child support payments 
which have been made by the veteran.  The veteran testified 
in support of his appeal at a hearing before a Member of the 
Board.  J.M. did not request a hearing after being notified 
that she was so entitled.  Under these circumstances, no 
further action is necessary to assist either party.  
Moreover, in a statement of the case and supplemental 
statements of the case, the veteran and J.M. were effectively 
furnished notice of the types of evidence necessary to 
substantiate the claim as well as the types of evidence VA 
would assist them in obtaining. See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the parties have been 
notified of the applicable laws and regulations that set 
forth the criteria for entitlement to apportionment.  The 
discussions in the rating decision and statements of the case 
have informed them of the information and evidence necessary 
to warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  The Board also notes that, 
pursuant to instructions set forth by the Board in the remand 
of September 2004, the requirements applicable to contested 
claims have been met.  

Many of the facts in this case are not in dispute.  The 
veteran has previously established entitlement to service 
connected disability compensation.  The veteran and S.W. were 
married in March 1982.  Children were born to the marriage in 
August 1982 and May 1984.  The veteran and the S.W. were 
divorced in October 1984.  S.W. was initially awarded custody 
of the children.  J.M. is the mother of S.W. and the 
grandmother of the veteran's two children.  A court order 
dated in April 1996 reflects that J.M. was granted temporary 
custody of the two children.  In December 1998, J.M. wrote to 
the VA requested an apportionment of the veteran's benefits 
on behalf of the two children which were now in her custody.  

In May 1999, she reported that she was the grandmother of the 
children and had been awarded custody of them, but that one 
of the children was going to leave her and live with the 
child's mother.  J.M. noted that her own daughter had 
previously been married to the veteran and was the mother of 
the two minor children.   

In June 2000, the RO wrote back to J.M. and requested 
additional evidence in support of the claim for an 
apportionment.  The RO advised her that they would process 
her claim for an apportionment on behalf of one of the 
children once the requested information was received.  The RO 
also advised her that if her daughter wished to file an 
apportionment claim on behalf of the child who was living 
with her, then the daughter would need to submit certain 
information.  A copy of that June 2000 letter was CC'd to the 
veteran's representative.

In July 2000, J.M. submitted copies of the birth certificates 
for both of the minor children, and a copy of a court order 
dated in April 1996 granting her custody of both children.  
She also requested that she be given an apportionment on 
behalf of both children even though one of the children did 
not live with her.  She argued that this was warranted in 
light of the fact that she had legal custody of both.   

In January 2001, the veteran submitted a written statement in 
which he opposed an apportionment.  He argued that an 
apportionment of his VA benefits was unfair because his 
Social Security Administration benefits were already being 
apportioned on behalf of his children. 

In February 2001, the RO again wrote to J.M and requested 
additional information, including the names of any of the 
veteran's children living with her, the names and 
relationships of anyone else living in her household, an 
itemized statement of income, an itemized list of average 
monthly expenses, the value of any property owned, and the 
amount of any support contributed by the veteran for the 
children during the last three months.  

In February 2001, J.M. responded by stating that she had 
never received any support for the children from the veteran.  
The veteran also wrote in February 2001 and provided 
additional financial information.  

In a special apportionment decision of May 2001, the RO 
granted an apportionment in the amount of $250 per month to 
J.M. for support of the two children.  A letter from the RO 
dated in May 2001 indicates that the apportionment payment 
would start effective from August 1, 2000, and would continue 
until May 28, 2002 when both children would be age 18 or 
older.  The RO also proposed to amend the effective date to 
January 1, 1999.  The veteran subsequently perfected this 
appeal.

A report of contact dated in May 2001 shows that the RO 
contacted the Social Security Administration and verified 
that the veteran was having $318.50 of his monthly Social 
Security benefits garnished for child support.

In a statement in support of claim dated in December 2001, 
the veteran reported that half of his Social Security 
payments were being paid to the Department of Social and 
Health Services as current child support and back support.  
Enclosed with the statement is a printout titled "Case 
Payment History" which indicates that $319 per month was 
being received (apparently by the Department of Social and 
Health Services) and applied first to pay current support and 
then to past support debts. 

The Board has noted that in February 2003 J.M. wrote and 
indicated that she did not desire any additional money to be 
apportioned from the veteran.  The Board notes, however, that 
money which was previously apportioned remains in dispute.  

The veteran testified in support of his appeal during a 
hearing held in March 2004.  He stated that J.M. had entered 
into an agreement with the state which provided that the 
state would pay her all child support to which she was 
entitled, and that the state then became entitled to recover 
money from the veteran.  The veteran reported that his Social 
Security disability payments were being garnished to repay 
the money which he owed to the state.  He also reported that 
the children received separate "survivor" payments from the 
Social Security Administration.  The veteran argued that, in 
light of these circumstances, plus the fact that the children 
no longer resided with J.M. as of April 1999, no 
apportionment should be made to J.M. as this would result in 
her receiving duplicate support payments.  He further 
testified that if his disability compensation from the VA was 
apportioned, it would cause him to have hardship and he would 
lose his house.  

At the time of the hearing, the veteran submitted several 
documents in support of his testimony.  A copy of a Public 
Assistance Assignment dated in September 1998 shows that J.M. 
opted to accept public assistance for a child and assigned 
her support rights to the Department of Social and Health 
Services.  A letter from a state Department of Social and 
Health Services dated in May 2001 indicates that the 
veteran's children moved back in with their mother in April 
1999.  A letter dated in March 2002 from the same source 
indicates that there were no more funds due and owing to J.M. 
on behalf of the veteran's children.  All support owed to her 
reportedly had been paid in full.  The veteran reportedly 
still owed an arrears to the state, but nothing to J.M.  A 
letter dated in March 2004 from the United States Treasury to 
the veteran indicates that his "Federal payment" from the 
Internal Revenue Service was being applied to a child support 
debt.   

The veteran contends that the RO made a mistake by granting 
J.M.'s claim for an apportionment of the veteran's VA 
benefits.  As noted above, the veteran contends that an 
apportionment of his benefits is not warranted because he 
already provides child support payments, and an apportionment 
of his benefits would cause him hardship.

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in the veteran's custody, all or any part of the compensation 
or pension payable on account of the veteran may be 
apportioned as may be prescribed by the Secretary.  VA 
regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's children are not residing with the veteran 
and the veteran is not reasonably discharging his or her 
responsibility for the children's' support.  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.  In 
determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  The special apportionment was apparently meant to 
provide for an apportionment in situations where the veteran 
is reasonably discharging his responsibility for the support 
of his children, but special circumstances exist which 
warrant giving the dependents additional support.

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment of 
the veteran's VA benefits to J.M. on behalf of his children 
is not warranted.  A general apportionment under 38 C.F.R. 
§ 3.450 is not warranted because the veteran reasonably 
discharges his responsibility for the support of the child.  
In this regard, the Board notes the veteran's Social Security 
payments are being garnished and applied toward his child 
support obligations.  This reportedly amounts to $319 per 
month.  Although this is involuntary, the fact remains that 
it is the veteran's income which is being used to provide 
support for the children.  

The Board also finds that a special apportionment is not 
warranted under 38 C.F.R. § 3.451 because the appellant has 
not demonstrated that hardship exists.  In this regard, the 
Board notes that J.M. has not provided information regarding 
her income and expenses.  Moreover, it appears that the 
children were only in her custody for a short time after she 
filed her request for an apportionment and then returned to 
the custody of their mother.  In light of the fact that an 
objective source of information (the state) has indicated 
that the children were not in her custody after April 1999, 
the Board concludes that there is no hardship due to 
supporting such children.  In the Board's judgment, hardship 
contemplates an inability to pay for essentials such as food, 
clothing, shelter or medical expenses, or other special 
needs.  Such deprivations are not shown in this case.  The 
Board notes that since the appellant's initial requirement 
under 38 C.F.R. § 3.451 of demonstrating hardship has not 
been met, it is unnecessary to consider whether an 
apportionment would cause hardship upon the veteran.

In summary, the veteran is currently reasonably discharging 
his responsibility for child support and J.M has not 
demonstrated hardship.  For the foregoing reasons, the Board 
concludes that the criteria for an apportionment of the 
veteran's VA benefits to the J.M. on behalf of his children 
are not met.  Accordingly, the appeal must be denied.


ORDER

An apportionment of the veteran's benefits to J.M. on behalf 
of the veteran's two children is not warranted.  The 
veteran's appeal is granted.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


